Case 1:20-cr-00031-RDA Document1 Filed 11/14/19 Page 1 of 1 PagelD# 1

AQ OL FRAA LHI) Ofrtinahc aint = AL

 

 

 

 

 

 
  

UNITED STATES DISTRICT COURT
for the

Eastern District of Virginia

vy 14209

 

 

 
  

 

 

 

 

 

 

& K, U.S. DISTRICT COURT
United States of America ) “ CoE ANDRIA VIRGINIA
Vv. )
KEVIN TEA ) ~ Case No.
. ) 1:19-mj-487
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state-that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 8, 2017 - June 1, 2018 in the county of Fairfax in the
Eastern District of Virginia , the defendant(s) violated:
Code Section | . Offense Description

18 U.S.C. § 1343 Wire Fraud

This criminal complaint is based on these facts:

(See attached affidavit.)

O Continued on the attached sheet.

_£L——

“Complainant ’s signature

SAUSA William Reed/AUSA William Fitzpatrick
Alyson Tobias, Special Agent, USSS

Printed name and title

 

 

 

Swom to before nie and signed in my presence. =K
| Jann F Anderson 2
mo, onn r Ancerson
Date: Nov . 4, Zay : United States Magistrate Judge
; Judge's signature
City and state: Alexandria, VA Hon. John F. Anderson, U.S. Magistrate Judge

 

Printed name and title
